Grubb, J.,
(presiding in the absence of Lore, C. J.) delivered the opinion of the Court:
Owing to the unavoidable absence of the Chief Justice, the duty is devolved upon me to announce that after a careful consideration of this case we are unanimously of the opinion that the established rules and principles of law which govern the Court in granting or refusing relief by mandamus will not permit this Court to award the peremptory writ prayed for by the relator • and on the ground that in our judgment, in view of the law and facts presented in this particular case said writ if granted would prove nugatory and unavailing.
It is, therefore, ordered by the Court that the rule to show cause why said peremptory writ should not issue be discharged.